Citation Nr: 1108826	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-09 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, D.C., and M.S.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2007 the Veteran testified at a RO hearing before a local officer and in September 2010 the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted by the May 2007 RO hearing officer (May 2007 RO hearing transcript, page 7), the Veteran's service treatment records are not associated with the claims file.  While it appears that in October 2009 the AOJ attempted to obtain such records, the results of that attempt are not documented.  As the Veteran's service treatment records are relevant to the issue on appeal, and attempt to obtain such records must be undertaken.

The Board notes that the Veteran's October 2004 claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  As such, the claim must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the evidence reflects diagnoses for psychiatric disability other than PTSD, including major depressive disorder, the issue of service connection for psychiatric disability other than PTSD, to include major depressive disorder, has yet to be fully adjudicated by the RO.

November 1992 and April 1994 RO decisions denied the Veteran's claim of service connection for PTSD.  Generally, new and material evidence would be required to reopen this claim.  38 U.S.C.A. § 5108.  Under the provisions of 38 C.F.R. § 3.156(c), however, when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  Evidence added to the record since the April 1994 RO decision includes the Veteran's service personnel records.  As the Veteran's personnel records were not of record at the time of the November 1992 and April 1994 RO denials, and as the service personnel records are relevant to the matter before the Board, VA must therefore reconsider this issue, and the Board has recharacterized the issues as styled on the title page.

If the actions completed in connection with this remand so warrants, the AOJ should undertake any such additional development.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the Veteran's service treatment records and associate them with the claims file.  All efforts to obtain the service treatment records should be fully documented, and the AOJ should provide a negative response if records are not available.

2.  The AOJ should review all additional records received, and if they suggest further development (for example, a VA examination), arrange for such development.

3.  The AOJ should then readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Steven L. Cohn 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


